              Case 8:19-bk-10822-CB                   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03                                      Desc
                                                       Main Document    Page 1 of 10



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

Jason M. Frank, State Bar No. 190957
Scott H. Sims, State Bar No. 234148
Andrew D. Stolper, State Bar No. 205462
FRANK SIMS & STOLPER LLP
19800 MacArthur Blvd., Suite 855
Irvine, CA 92612
T: 949-201-2400 / F: 949-201-2405
jfrank@lawfss.com
ssims@lawfss.com
astolper@lawfss.com

         Individual appearing without an attorney
         Attorney for: Judgment Creditor, Jason Frank Law,PLC

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISIONDIVISION

    In re:                                                                      CASE NO.: 8:19-bk-10822
THE TRIAL GROUP, LLP f/k/a Eagan Avenatti, LLP                                  CHAPTER: 11



                                                                            NOTICE OF LODGMENT OF ORDER IN
                                                                            BANKRUPTCY CASE RE: (title of motion 1):
                                                                            APPLICATION FOR ORDER SETTING
                                                                            HEARING ON SHORTENED NOTICE [LBR
                                                                  'HEWRUV 9075-1.1]


PLEASE TAKE NOTE that the order titled Order Granting/Denying Application and Setting Hearing on Shortened Notice


was lodged on (date)           03/08/2019          and is attached. This order relates to the motion which is docket number 11                    .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-10822-CB   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03   Desc
                         Main Document    Page 2 of 10




                                         Exhibit A
          Case 8:19-bk-10822-CB                   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03                                       Desc
                                                   Main Document    Page 3 of 10

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Jason M. Frank, State Bar No. 190957
 Scott H. Sims, State Bar No. 234148
 Andrew D. Stolper, State Bar No. 205462
 FRANK SIMS & STOLPER LLP
 19800 MacArthur Boulevard, Suite 855
 Irvine, California 92612,
 Telephone:        (949) 201-2400
 Facsimile:        (949) 201-2401
 astolper@lawfss.com
 ssims@lawfss.com
 jfrank@lawfss.com



    Individual appearing without attorney
    Attorney for: Jason Frank Law, PLC, Judgment
 Creditor

                                          UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA -Santa Ana DIVISION

 In re:                                                                      CASE NO.: 8:19-bk-10822-CB
                                                                             CHAPTER: 11

 THE TRIAL GROUP, LLP f/k/a Eagan Avenatti, LLP,                             ORDER:
                                                                                    GRANTING APPLICATION AND SETTING
                                                                                    HEARING ON SHORTENED NOTICE
                                                                                    DENYING APPLICATION FOR ORDER
                                                                                    SETTING HEARING ON SHORTENED
                                                                                    NOTICE
                                                                                             [LBR 9075-1(b)]
                                                              Debtor(s).

 Movant (name): Judgment Creditor Jason Frank Law, PLC

1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

    a. Title of motion: Judgment Creditor Jason Frank Law, PLC's Emergency Motion to Dismiss

    b. Date of filing of motion: 03/8/2019

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: March 8, 2019

3. Based upon the court’s review of the application, it is ordered that:

    a.        The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.        The Application is granted, and it is further ordered that:


          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 8:19-bk-10822-CB                   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03                                       Desc
                                                 Main Document    Page 4 of 10


        (1)         A hearing on the motion will take place as follows:


                Hearing date: March 13, 2019                Place:
                Time: 1:30 p.m.                                 255 East Temple Street, Los Angeles, CA 90012
                                                                21041 Burbank Boulevard, Woodland Hills, CA 91367
                Courtroom: 5D
                                                                3420 Twelfth Street, Riverside, CA 92501
                                                                411 West Fourth Street, Santa Ana, CA 92701
                                                                1415 State Street, Santa Barbara, CA 93101

        (2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
                    persons/entities listed:

                (A) Deadlines:                         (B) Persons/entities to be provided with telephonic notice:
                Date:

                Time:

                                                                See attached page
                                                       (C) Telephonic notice is also required upon the United States trustee


        (3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
                    served upon all persons/entities listed using:       one of the methods checked         all of the
                    methods checked

              (A)        Personal Delivery             Overnight Mail                First class mail               Facsimile*              Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written notice and a copy of this
                                                           order:
                Date:

                Time:


                                                                See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 8:19-bk-10822-CB                   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03                                       Desc
                                                 Main Document    Page 5 of 10

        (4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                  must be served on all persons/entities listed using:        one of the methods checked      all of the
                  methods checked
              (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*     Email*

                (B) Deadlines:                         (C) Persons/entities to be served with motion, declarations, supporting
                    Date:                                  documents:

                    Time:


                                                              See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (no electronic service permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)


        (5)         Regarding opposition to the motion

                    opposition to the motion may be made orally at the hearing

                    no later than the deadlines given, written opposition to the motion must be filed with the court and
                    served upon all persons/entities listed using:     one of the methods checked          all of the methods
                    checked
              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written opposition to the motion:
                    Date:                                  -- movant’s attorney (or movant, if movant is not represented by an
                                                              attorney)
                    Time:




                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)


        (6)         Regarding a reply to an opposition:

                    a reply to opposition may be made orally at the hearing.

                    no later than the deadlines given, a written reply to an opposition must be filed with the court and
                    served on all persons/entities listed using:        one of the methods checked           all of the methods
                    checked

              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 8:19-bk-10822-CB                   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03                                       Desc
                                                 Main Document    Page 6 of 10

                (B) Deadlines:                         (C) Persons/entities to be served with written reply to opposition:
                 Date:                                     -- All persons/entities who filed a written opposition

                 Time:



                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s Copy personally delivered to chambers
                                                              (see Court Manual for address)


        (7)       Other requirements:




        (8)       No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                  judge’s chambers:

                         at least 2 days before the hearing.

                         no later than:        Date:                               Time:



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).

                                                                        ###




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 8:19-bk-10822-CB                   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03                                      Desc
                                                 Main Document    Page 7 of 10


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
19800 MacArthur Blvd., Suite 855, Irvine, CA 92612


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
   03/08/2019       I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 mavenatti@eaganavenatti.com; jfrank@lawfss.com; michael.hauser@usdoj.gov; ustpregion16.sa.edf@usdog.gov;
 jim@wsrlaw.net; jareitman@lgbfirm.com; jreitman@lgbfirm.com



                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________,03/08/2019       I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 See Attached Mailing List



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,
                                                                                                   03/08/2019      I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  Hon. Catherine E. Bauer
  United States Bankruptcy Court, Central District
  411 W. Fourth Street, Courtroom 6D
  Santa Ana, CA 92701
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

03/08/2019            Maritza Nowowiejski                                                    /s/ Maritza Nowowiejski
Date                        Printed Name                                                      Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-10822-CB   Doc 20 Filed 03/08/19 Entered 03/08/19 16:15:03   Desc
                         Main Document    Page 8 of 10


                   MASTER MAILING LIST OF CREDITORS
                      IN RE: THE TRIAL GROUP, LLP



                        Aderant
                        200 Corporate Pointe, #400
                        Culver City, CA 90230


                        Advanced Discovery
                        17752 Sky Park Circle, #100
                        Irvine, CA 92614


                        Baker Keener & Nahra
                        633 West Fifth Street
                        Suite 5400
                        Los Angeles, CA 90071


                        Central Communications
                        11830 Pierce Street, #100
                        Riverside, CA 92505


                        Competition Economics
                        2000 Powell Street
                        Suite 510
                        Emeryville, CA 94608


                        David W. Stewart, PhD
                        13031 Villosa Place, #121
                        Los Angeles, CA 90094


                        Developing Opportunities & Solutions
                        611 S Main Street, #400
                        Grapevine, TX 76051


                        Eisenhower Carlson PLLC
                        1201 Pacific Ave, #1200
                        Tacoma, WA 98402
Case 8:19-bk-10822-CB   Doc 20
                            10 Filed 03/08/19 Entered 03/08/19 16:15:03
                                                               12:20:12   Desc
                         Main
                         MainDocument
                               Document Page
                                           Page92of
                                                  of10
                                                     3



                        Executive Presentations
                        915 Wilshire Blvd, #1700
                        Los Angeles, CA 90017


                        Green Street/Spound
                        c/o Frank Sims Stolper
                        19800 MacArthur Blvd, #855
                        Irvine, CA 92612


                        Int'l. Church of Foursquare
                        c/o Brad S. Sures, Esq.
                        10803 Gloria Avenue
                        Granada Hills, CA 91344


                        International Personnel Protection, Inc.
                        P.O. Box 92493
                        Austin, TX 78709


                        John C. Crotts Consulting
                        688 Serotina Court
                        Mount Pleasant, SC 29464


                        Nationwide Legal LLC
                        1609 James M Wood Blvd
                        Los Angeles, CA 90015


                        Personal Court Reporters Inc.
                        14520 Sylvan Street
                        Van Nuys, CA 91411


                        Ricoh
                        P.O. Box 31001-0850
                        Pasadena, CA 91110
Case 8:19-bk-10822-CB   Doc 20
                            10 Filed 03/08/19 Entered 03/08/19 16:15:03
                                                               12:20:12   Desc
                        Main
                         MainDocument
                               Document Page
                                           Page10
                                                3 of 10
                                                     3


                        The Irvine Company
                        P.O. Box 844897
                        Los Angeles, CA 90084


                        The X-Law Group
                        1910 Sunset Boulevard
                        Suite 450
                        Los Angeles, CA 90026


                        Wilentz Goldman & Spitzer
                        90 Woodbridge Center Drive
                        Suite 900 Box 10
                        Woodbridge, NJ 07095


                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346


                        United States Trustee
                        411 West Fourth Street, Suite 7160
                        Santa Ana, CA 92701


                        Employment Development Department
                        Bankruptcy Group MIC 92E
                        P.O. Box 826880
                        Sacramento, CA 94280-0001


                        Franchise Tax Board Bankruptcy Section
                        MS: A-340
                        P.O. Box 2952
                        Sacramento, CA 95812-2952
